Upon Consideration this present day had of the humble Petition of James Withers, and Rice Price, two of the Executors and Trustees of the last Will and Testament of James Thomson late of Charles Town Butcher preferred to this Court the 14th Instant, and on Reading and considering the Last Will of the said James Thomson, and hearing what was alledged by Mr. Graeme Sollicitor for the Petitioners in that behalf, The Court is of Opinion, That the said Petition is destructive of the Will and contrary to the Intention *414of the Testator, and that, if the Estate should be Sold, it might prove Injurious to the Several Legatees and others claiming under the said Will Wherefore the Petition is by this Court Dismissed.
Alexr Stewart Deputy Register in Chancery